Citation Nr: 1124554	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of receiving Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  He died in December 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VA Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The credible evidence supports a finding that the appellant and the Veteran attempted a common law marriage and continuously cohabitated more than one year prior to the Veteran's death in 2004 and at least as early as 1992; that the appellant had no knowledge of Maryland's nonrecognition of common law marriage or that the Veteran was still legally married to another woman until less than three months before his death; that there is no other legal surviving spouse entitled to benefits; and the appellant has not remarried, nor has she entered into a common law marriage by holding herself out as married to another man.



CONCLUSION OF LAW

The common law marriage between the Veteran and the appellant is deemed valid, establishing the appellant as his surviving spouse for the purposes of VA benefits.  38 U.S.C.A. §§ 101, 103, 1304 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits as the surviving spouse of the Veteran.  

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

Whenever, in the consideration of any claim filed by a person as the widow or widower of a veteran for gratuitous death benefits under laws administered by the Secretary, it is established by evidence satisfactory to the Secretary that such person, without knowledge of any legal impediment, entered into a marriage with such veteran which, but for a legal impediment, would have been valid, and thereafter cohabited with the Veteran for one year or more immediately before the Veteran's death, . . . the purported marriage shall be deemed to be a valid marriage, but only if no claim has been filed by a legal widow or widower of such veteran who is found to be entitled to such benefits.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.54.  

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).  

The Veteran was legally married to another woman until her death in September 2004, less than three months before his death.  Apparently, they separated in 1977, 1981, and 1992, but never divorced.  The Veteran and the appellant resided together in Maryland before the Veteran died.  Maryland does not recognize common law marriages.  See MD Code Ann. Fam. Law §§ 2-201 through 2-503 (2005).

Neither lack of residence in a jurisdiction recognizing a common law marriage nor a previously undissolved marriage which would result in bigamy, thus invalidating a common law marriage, is necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  Under 38 C.F.R. § 3.52, a common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of any legal impediments to the marriage.  See also Colon v. Brown, 9 Vet. App. 104 (1996).  

Absent a common law marriage, under certain circumstances, where the state requirements have not been met, there may be a 'deemed valid' marriage.  An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  

The Veteran and the appellant had a deemed-valid marriage pursuant to VA law and regulations.  There is a signed statement of record, dated in February 2006 from the appellant specifically attesting that she was unaware that the Veteran was still legally married to his spouse, as he informed her he had obtained a divorce from her.  She also essentially believed that Maryland recognized common law marriages.  The record shows that such marriage occurred more than one year prior to the Veteran's death.  The Veteran and the appellant cohabitated as husband and wife at the same addresses (noted on several documents of record) since at least 1992 to his death.  The Veteran and appellant held themselves out as husband and wife.  This is documented by submissions into the record from neighbors, friends and relatives attesting that they lived together and held themselves out to be married.  The record shows that there is no other legal surviving spouse who can be found entitled to gratuitous death benefits.  The Veteran's legal wife died in 2004.  The record contains no evidence indicating that the appellant has remarried, or has entered into a common law marriage by holding herself out as married to another man.  See 38 C.F.R. § 3.50(b). 

The Board is granting the greatest benefit the appellant can receive under the circumstances.  Any failure to notify or assist her is inconsequential and, therefore, at most, no more than harmless error.


ORDER

The appellant's appeal to be recognized as the surviving spouse of the Veteran for the purpose of receiving VA benefits is granted.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


